DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment received on 10/10/2019. Applicant's submission filed on 02/01/2021 has been entered.

Claim Status
Claims 1, 4, 7-8, 11, 17, 19 and 20 have been amended. Claim 3 and 16 have been canceled.   Claims 1-2, 4-15 and 17-20 are presented for examination and allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-15 and 19-32 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). None of Prior arts disclose or suggest the combination of limitations specified in the independent claims 1, 8 and 17.
The prior arts of record fails to teach or suggest:
“wherein the streaming of the data managed by the first database file system further comprises iteratively retrieving data from the first database file system tuple-by-tuple, and the function-scan allows non-blocking output of the iterative tuple-by-tuple retrieval to generate the streaming data managed by the first database file system;
streaming data managed by the second database file system for the query, including utilizing a second connector to set a job input format to a first input format class for receiving database record objects from the second database file system and to utilize a second input class to accept the database record objects as input to the first database file system; and
joining the streaming data managed by the first database file system with the streaming data managed by the second database file system.”
In the in the specific manner and combinations recited in claim 1;

“wherein to stream the data managed by the first database file system further comprises iteratively retrieving data from the first database file system tuple-by-tuple. and the function-scan allows non-blocking output of the iterative tuple-by-tuple retrieval to generate the streamed data managed by the first database file system:
stream data managed by the second database file system utilizing a second connector to set a job input format to a first input format class to receive database record objects from the second database file system and to create a second input class to accept the database record objects as input to the first database file system; and
join the streamed data managed by the first database file system with the streamed data managed by the second database file system.”
In the in the specific manner and combinations recited in claims 8 and 17.

Dependent claims 2, 4-7, 9-15 and 18-20 are incorporate the novel and non-obvious features disclosed above, and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153